43 A.3d 1288 (2012)
COURT OF COMMON PLEAS OF PHILADELPHIA, Respondent
v.
Richard WILSON, Petitioner.
No. 6 EM 2012.
Supreme Court of Pennsylvania.
May 10, 2012.

ORDER
PER CURIAM.
AND NOW, this 10th day of May, 2012, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief is DENIED to the extent that it requests extraordinary relief, and GRANTED to the extent that it requests mandamus relief. The Court of Common Pleas of Philadelphia County is directed to dispose of the pending motion for credit for time served within 90 days of this order.